                                           Case 3:19-cv-02573-EMC Document 623 Filed 06/14/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       PETER STALEY, et al.,                             Case No. 19-cv-02573-EMC(LB)
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                             DISCOVERY ORDER
                                  13              v.
                                                                                             Re: ECF No. 617
                                  14       GILEAD SCIENCES, INC., et al.,
                                  15                     Defendants.

                                  16

                                  17
                                            The parties dispute whether Janssen appropriately redacted information about loss of patent
                                  18
                                       exclusivity as privileged. Janssen contends that the information reflects its attorneys’ legal
                                  19
                                       impressions, and the plaintiffs contend that the information is not privileged because the
                                  20
                                       predominant purpose of the communication was business strategy, not legal advice. The parties
                                  21
                                       submitted nine documents for in camera review as a representative sample of their dispute. 1
                                  22
                                            The court held a hearing on May 20, 2021 and issued an order the following day finding that
                                  23
                                       Exhibit 3 and Exhibit 9, which is a draft of Exhibit 3, are privileged. The court also found that the
                                  24
                                       first rows and the second bullet points in the third rows of Exhibit 5, page 156, and Exhibit 6, page
                                  25
                                       163, are privileged. The court found that the remaining exhibits and redactions were not privileged
                                  26

                                  27
                                       1
                                        Discovery Letter – ECF No. 573. Citations refer to material in the Electronic Case File (“ECF”);
                                  28   pinpoint citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 19-cv-02573-EMC
                                            Case 3:19-cv-02573-EMC Document 623 Filed 06/14/21 Page 2 of 4




                                   1   based on the submitted briefing but directed the parties to meet and confer about a new case that

                                   2   Janssen raised at the hearing, which it said demonstrated the remaining documents were

                                   3   privileged.2 The parties submitted a supplemental discovery letter addressing the new case and

                                   4   making arguments regarding the remaining exhibits the court did not find were privileged in its

                                   5   first order.3 The court can decide the dispute without oral argument. N.D. Cal. Civ. L.R. 7-1(b).

                                   6   Based on the supplemental letter, the court finds that, except as noted below, the remaining

                                   7   exhibits and redactions are privileged.

                                   8         The Ninth Circuit has defined the relevant standard for determining privilege:

                                   9            (1) Where legal advice of any kind is sought (2) from a professional legal adviser in his
                                                capacity as such, (3) the communications relating to that purpose, (4) made in confidence
                                  10            (5) by the client, (6) are at his instance permanently protected (7) from disclosure by himself
                                                or by the legal adviser, (8) unless the protection be waived.
                                  11

                                  12   United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009) (quotation omitted). The attorney-client
Northern District of California
 United States District Court




                                  13   privilege does not apply to an attorney’s communications about business matters (as opposed to

                                  14   legal advice). United States v. ChevronTexaco Corp., 241 F. Supp. 2d 1065, 1076 (N.D. Cal. 2002).

                                  15   “Corporations may not conduct their business affairs in private simply by staffing a transaction with

                                  16   attorneys.” Id. (citing United States v. Margolis (In re Fischel), 557 F.2d 209, 211 (9th Cir. 1977)).

                                  17   So, for example, an email is not privileged merely because an attorney is on the thread and there are

                                  18   contemporaneous meetings seeking legal advice about the subject-matter of the emails. See, e.g.,

                                  19   Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR (TSH), Order – ECF No. 512 at 2 (N.D. Cal.

                                  20   Apr. 28, 2021). Similarly, an attorney’s reviewing and revising documents is not privileged when

                                  21   one cannot tell “what the legal advice or edits were.” Id.

                                  22         “[The] party asserting the attorney-client privilege has the burden of establishing the [existence

                                  23   of an attorney-client] relationship and the privileged nature of the communication.” Ruehle, 583

                                  24   F.3d at 607 (quoting United States v. Bauer, 132 F.3d 504, 507 (9th Cir. 1997)). In other words,

                                  25   “[t]he party asserting the privilege bears the burden of proving each essential element” of the

                                  26

                                  27   2
                                           Order – ECF No. 590 at 3–4.
                                  28   3
                                           Supp. Discovery Letter – ECF No. 617.

                                       ORDER – No. 19-cv-02573-EMC                         2
                                            Case 3:19-cv-02573-EMC Document 623 Filed 06/14/21 Page 3 of 4




                                   1   attorney-client-privilege test. Id. at 608 (citing United States v. Munoz, 233 F.3d 1117, 1128 (9th

                                   2   Cir. 2000)). “Because it impedes full and free discovery of the truth, the attorney-client privilege is

                                   3   strictly construed.” Id. (quoting United States v. Martin, 278 F.3d 988, 999 (9th Cir. 2002)).

                                   4         Janssen contends that although patent expiration dates are publicly available, whether and

                                   5   when a drug might lose exclusivity requires legal analysis, and such analysis is legal advice that is

                                   6   privileged.4 In support of this contention, Janssen cites to King Drug Co. of Florence v. Cephalon,

                                   7   Inc., 2013 WL 4836572 (E.D. Pa. Sept. 11, 2013). In King Drug, the court considered a privilege

                                   8   challenge to a set of documents that redacted “analyses of the strength of Cephalon’s

                                   9   modafinilrelated intellectual property, and estimates regarding the timing of generic entry into the

                                  10   market in various scenarios.” Id. at *7. These analyses and estimates were provided by in-house

                                  11   and patent attorneys, and the court held they constituted legal advice. Id.

                                  12         The court finds that, in addition to Exhibits 3 and 9, the redacted information in Exhibits 1, 2,
Northern District of California
 United States District Court




                                  13   4, 5, 6 and 8 is privileged. As in King Drug, the redacted information does not include mere expiry

                                  14   dates based on public information or statute. It contains legal analysis regarding when particular

                                  15   drugs might lose exclusivity, specific factors that might impact the potential exclusivity period,

                                  16   and certain caveats regarding potential extensions and other considerations. This analysis

                                  17   constitutes legal advice and is privileged.

                                  18         The plaintiffs contend that this case is different from King Drug because the communications

                                  19   at issue here were made primarily for a business purpose and that “strategies to extend a product’s

                                  20   life cycle and exclusivity are commercial, not legal, in nature.” 5 But the redactions are not

                                  21   business strategies couched in mere references to a statute or regulation. They are legal analyses

                                  22   that involve lawyers’ impressions and advice about patent exclusivity. Moreover, the redactions

                                  23   are narrowly tailored to redact only the privileged analyses. Elsewhere in the documents, the loss

                                  24

                                  25

                                  26
                                       4
                                  27       Id. at 2.
                                       5
                                        Id. at 5 (quoting FTC v. Abbvie, Inc., No. 14-5151, 2015 WL 8623076, at *13 (E.D. Pa. Dec. 14,
                                  28   2015)).

                                       ORDER – No. 19-cv-02573-EMC                         3
                                           Case 3:19-cv-02573-EMC Document 623 Filed 06/14/21 Page 4 of 4




                                   1   of exclusivity dates — absent the context of the underlying, privileged legal analysis — are

                                   2   unredacted.6

                                   3       The court finds that the redactions in Exhibits 1, 2, 4, 5, 6, and 8 are privileged. Janssen did

                                   4   not address Exhibit 7 in its supplemental letter, and the redactions in Exhibit 7 include patent

                                   5   expiry dates, not loss of exclusivity analyses like in the other documents. The court therefore finds

                                   6   that Exhibit 7 is not privileged.

                                   7

                                   8       IT IS SO ORDERED.

                                   9       Dated: June 14, 2021

                                  10                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  11                                                     United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       6
                                         E.g., ECF No. 572-4 at 66 (stating the valuation of a deal assuming “Darunavir LOE Jan 2021” with
                                  28   the LOE unredacted).

                                       ORDER – No. 19-cv-02573-EMC                        4
